Citation Nr: 9914573	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for facial scars.

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
fracture of the right radius.

4.  Entitlement to an increased (compensable) evaluation for 
fracture of the left pelvis.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to March 
1982.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in June 1995 
and April 1996, of the Department of Veterans Affairs (VA), 
Los Angeles, California, Regional Office (RO).    


FINDINGS OF FACT

1.  The claim for service connection for facial scars is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The veteran failed to report, without good cause, for a 
VA examination scheduled in September 1998 and October 1998; 
such examinations were scheduled for the purpose of 
evaluating the veteran's claim for an increased evaluation 
for a low back disability, and fractures of the right radius 
and left pelvis, and the evidence of record is not adequate 
for evaluating the disability.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
facial scars is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991). 





2.  The claim for an increased evaluation for a low back 
disability is denied for failure to report for a scheduled VA 
medical examination.  38 U.S.C.A. § 501 (West 1991); 38 
C.F.R. § 3.655 (1998). 

3.  The claim for an increased (compensable) evaluation for a 
fracture of the right radius is denied for failure to report 
for a scheduled VA medical examination.  38 U.S.C.A. § 501; 
38 C.F.R. § 3.655.

4.  The claim for an increased (compensable) evaluation for a 
fracture of the left pelvis is denied for failure to report 
failure to report for a scheduled VA medical examination.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for facial scars.

Criteria

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Id.  

A claim must be more than just an allegation; a claimant must 
submit supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  

A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

If the initial burden of presenting evidence of a well-
grounded claim is not met, VA does not have a duty to assist 
the appellant further in the development of the claim.  38 
U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that the RO scheduled the veteran 
for VA examinations in September 1998 and October 1998 so 
that the claimed facial scars could be examined.  However, 
the veteran failed to report to such examinations.  The Board 
notes that the veteran was given sufficient notice of the 
examinations and the notification letters are associated with 
the claims folder.  

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1998).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id. 


In a December 1998 statement, the veteran stated that he was 
unable to report to the VA examinations due to a lack of 
transportation.  He asserted that the examinations were not 
accessible by the VA van.  He further stated that he would go 
to the examinations so long as he would be able to get to the 
examinations by the VA van or by public transportation that 
was within a reasonable mileage radius.  

The Board finds that lack of transportation is not sufficient 
good cause for the failure to report to a VA examination.  As 
noted above, the letters of notification for the 
examinations, which are dated in September 1998, gave the 
veteran sufficient notice of the examination and he had 
sufficient time to arrange transportation.  Furthermore, the 
letters of notification provided a toll-free telephone number 
for the veteran to call if he was unable to report to the 
examination or if he needed to reschedule.  There is no 
evidence in the claims folder that the veteran called this 
number or contacted VA in another way to inform VA that he 
did not have transportation to the examinations and that he 
needed some assistance.  The Board also notes that the 
notification letters informed the veteran that if he failed 
to report to the examination, VA would consider his claim 
without the benefit of the evidence for the examination which 
might be material to the outcome of the claim. 

Consequently, the Board finds that the veteran did not 
provide good cause for his failure to report.  Since the 
veteran has not provided good cause of his failure to report 
to the scheduled examination, the claim for entitlement to 
service connection for facial scars shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (1998).

The veteran asserts that he incurred facial scars in service 
in a motor vehicle accident.  Service medical records reveal 
that in May 1980, the veteran sustained a laceration to the 
right eyebrow after striking his head on a bed post.  Service 
medical records also show that the veteran was in a motor 
vehicle accident in April 1981.  He sustained lacerations to 
the lower mandibular area in the accident along with other 
injuries.  However, the Board points out that the veteran's 
separation examination, dated in August 1981, makes no 
mention of facial scars.  

The veteran has not submitted competent medical evidence 
establishing a current diagnosis of facial scars.  The 
medical evidence of record does not reflect a medical 
diagnosis of facial scars.  The May 1995 and February 1996 VA 
examination reports do not reflect diagnoses of facial scars.  

The veteran has submitted photographs of the facial scars; he 
indicated that he had taken the photographs himself.  The 
Board has considered the photographs and finds that this 
evidence is not competent medical evidence of a current 
diagnosis of a facial scar.  The Board points out that it is 
not permitted to make a medical determination as to whether 
the veteran does, in fact, have a current diagnosis of facial 
scars and that independent medical evidence is needed.  The 
Court has held that the "[Board] panels must consider only 
independent medical evidence to support their findings rather 
than provide their own medical judgment in the guise of a 
Board opinion."  Colvin v. Derwinski, 1 Vet. App. 170, 172 
(1991).  

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506; Brammer, 3 Vet. App. at 225.  The medical evidence of 
record does not reflect a diagnosis of facial scars.  As 
noted above, in Brammer, the Court stated that where the 
proof is insufficient to establish a present disability there 
can be no valid claim for service connection.  Id. 

Thus, in light of the absence of current medical findings of 
facial scars, the veteran's claim is implausible and not well 
grounded.  

As the veteran's claim for service connection for facial 
scars is not well grounded, the doctrine of reasonable doubt 
has no application to the veteran's claim.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that has not already been requested or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for facial scars, 
VA has no duty to assist the appellant in developing his 
case.





II.  Entitlement to an increased 
evaluation for a low back disability, 
currently evaluated as 10 percent 
disabling; and increased (compensable) 
evaluations for fractures of the right 
radius and left pelvis.

Factual Background

The Board notes that in cases where the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

Review of the record reveals that the veteran underwent VA 
examinations of his service-connected back disability in 
February 1996 and March 1997.  The March 1997 VA examination 
report reflects a diagnosis of chronic lumbar strain with 
sciatica.  The evidence of record further shows that 
subsequent to the March 1997 VA examination, the veteran's 
low back disability may have increased in severity.  

The Board notes that a June 1997 VA treatment record 
indicates that the veteran needed medication for low back 
pain and spasms.  VA treatment records, dated in August 1997, 
indicate that the veteran had a herniated nucleus pulposus at 
L4-5.  A VA treatment record, dated in October 1997, 
indicates that the veteran had radiculopathy at L5, S1, and 
L4; the veteran underwent an epidural injection because of 
the herniated nucleus pulposus at L5.      

Review of the record reveals that the RO scheduled the 
veteran for a VA examination in September and October 1998, 
so that his service-connected low back disability could be 
examined.  The veteran failed to report to the VA 
examinations.   

The letters of notification for the VA examinations in 
September 1988 and October 1998 are associated with the 
claims folder.  The Board finds that the letters of 
notification, which are dated in September 1998, gave the 
veteran sufficient notice of the VA examinations.  The 
letters informed the veteran that if he failed to report to 
the examination, VA would consider his claim without the 
benefit of the evidence for the examination which might be 
material to the outcome of the claim.   

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1998).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id. 

The evidence of record shows that the veteran failed to 
report to the VA examinations scheduled in September 1998 and 
October 1998.  In a December 1998 statement, the veteran 
stated that he was unable to report to the VA examinations 
due to a lack of transportation.  He asserted that the 
examinations were not accessible by the VA van.  He further 
stated that he would go to the examinations so long as he 
would be able to get to the examinations by the VA van or by 
public transportation that was within a reasonable mileage 
radius.  

The Board finds that a lack of transportation is not 
sufficient good cause for the failure to report to a VA 
examination.  As noted above, the letters of notification for 
the examinations gave the veteran sufficient notice of the 
examination.  The veteran had sufficient time to arrange 
transportation.  Furthermore, the letters of notification 
provided a toll-free telephone number for the veteran to call 
if he was unable to report to the examination or if he needed 
to reschedule.  

There is no evidence in the claims folder that the veteran 
called such number or contacted VA in any other way in order 
to inform VA that he did not have transportation and that he 
needed some assistance.  Consequently, the Board finds that 
the veteran did not provide good cause for his failure to 
report.  The Board also points out that the September 1998 
letters of notification notified the veteran of the 
consequences of the failure to report to a VA examination.  

The Board finds that a current VA examination is necessary to 
evaluate the level of impairment of the veteran's low back 
disability, fracture of the right radius, and fracture of the 
left pelvis.  Since the veteran has not provided good cause 
of his failure to report to the scheduled examination, the 
claim must be denied.  38 C.F.R. § 3.655 (1998).  

The Board also finds that the RO has fulfilled its duty to 
assist the veteran in the development of his claim by 
scheduling the VA examination in September 1998 and October 
1998 and by obtaining copies of the veteran's treatment 
records.  Olson v. Principi, 3 Vet. App. 480, 482-83 (1992).  
The duty to assist is not a one-way street.  A claimant must 
do more than passively wait for assistance when he or she has 
information essential to the claim in order to trigger the 
duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the RO was diligent in its 
attempt to obtain additional information regarding the claim, 
but to no avail.  The Board finds that the RO has fulfilled 
its duty to assist the veteran in the development of his 
claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for facial scars, the 
appeal is denied.

Entitlement to an increased rating for a low back disability 
is denied. 

Entitlement to an increased (compensable) evaluation for a 
fracture of the right radius is denied.

Entitlement to an increased (compensable) evaluation for a 
fracture of the left pelvis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

